Citation Nr: 0312555	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  00-04 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 

2.  Entitlement to service connection for a left knee 
disorder. 

(The issue of entitlement to service connection for a 
cervical spine disability, to include a herniated nucleus 
pulposus and arthritis, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION


The veteran had active military service from February 1980 to 
March 1987.

This appeal comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions of May 1998 and March 
1999 by the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The Board remanded the claim in December 2000 for the purpose 
of convening a hearing before the Board as requested by the 
appellant. The appellant proofread testimony before the Board 
via a videoconference hearing in February 2002. A transcript 
of that hearing was produced and has been included in the 
claims folder for review.

In November 2002, the Board reopened the veteran's claims and 
developed them for additional evidence.  These issues have 
returned for appellate decision.  

In the INTRODUCTION of the November 2002 decision, the Board 
incorrectly indicated that it had construed the issues of 
entitlement to an increased evaluation for a lower back 
disability, to include arthritis; and entitlement to an 
increased evaluation for a left foot disability, to include 
arthritis, as being in appellate status.  According to a 
written statement from the veteran, received by the RO in 
June 1998, it appears that she raised the issues of 
entitlement to increased ratings for her service-connected 
disorders, which included her lower back and left foots 
disorder.  The RO has not subsequently adjudicated these 
claims and issued the veteran notice of the decision.  
Moreover, a notice of disagreement, statement of the case, 
and substantive appeal are not of record regarding these 
claims.  Therefore, the Board does not have jurisdiction of 
these issues because they have not been adjudicated by the RO 
or properly appealed.  As a result, the Board refers them to 
the RO for appropriate action.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a cervical spine 
disability, to include a herniated nucleus pulposus and 
arthritis, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)). When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.) After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing the issue.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran has a bilateral knee disorder due to an 
injury that was documented during service.


CONCLUSION OF LAW

A bilateral knee disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.303 
(2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate her claim 
and inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate her claims, by means of the 
discussions in the statement of the case; the supplemental 
statement of the case; a letter sent to the veteran in 
December 2001, which specifically addressed the contents of 
the VCAA in the context of the veteran's claims; and a 
November 2002 Board decision reopening the veteran's claims.  
The RO explained its decision with respect to each issue, and 
invited the veteran to identify records that could be 
obtained to support her claims.  Under these circumstances, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence she was to provide 
to VA and which information and evidence VA would attempt to 
obtain on her behalf.  In the letter dated in December 2001, 
the RO asked the veteran to identify records relevant to her 
claim.  The December 2001 letter explicitly set out the 
various provisions of the VCAA, including what records VA 
would obtain, and what was the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO obtained the records of the veteran's treatment at VA, 
which were the only records the veteran identified as 
relevant to her claim.  The veteran was also examined for VA 
purposes in connection with these claims, and pertinent 
medical opinions were obtained addressing the specific 
question at issue in this appeal.  There appears to be no 
other development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303 (2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such diseases during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

III.  Bilateral knee disorder

Based on a review of the evidence of record, the Board finds 
that service connection for a bilateral knee disorder is 
warranted.  The veteran contends that she developed a 
bilateral knee disorder during service.  The Board notes that 
the service medical records indicate that the veteran fell in 
1982 and was treated on several occasions during service for 
complaints of a bilateral knee disorder. 

The Board adopts the findings made by a VA examiner in a 
February 2003 examination report.  According to the report, 
the examiner reviewed the veteran's medical history and 
examined the veteran.  It was the examiner's impression that 
the veteran had evidence of a bilateral knee disorder in the 
past, which was verified by the veteran's service medical 
records.  The examiner diagnosed the veteran with a bilateral 
knee disorder manifested by pain, secondary to pes bursitis.  
The bursa in each of the veteran's knees was inflamed.  In 
layman's terms, the VA examiner diagnosed the veteran with 
bursitis of the knees.  The examiner opined that the 
veteran's knee disorder was more likely than not related to 
service-connected duty and injury, which was documented in 
her service medical records. 

The Board finds the foregoing evidence in favor of the 
veteran's claim compelling, and there is no competent 
evidence of record contravening the February 2003 VA 
examiner's findings.  The Board is not competent to render 
medical determinations that are not solidly grounded in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

In summary, the veteran has consistently claimed that she 
began having bilateral knee pain during and since service.  
As noted, the service records document the veteran's medical 
history as reported by the February 2003 VA examiner.  There 
is no competent medical evidence of record that rebuts the 
foregoing evidence.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (2002).  Accordingly, after reviewing the file and 
considering all of the evidence of record, the Board 
concludes that entitlement to service connection for a 
bilateral knee disorder is warranted.










ORDER

Service connection for a bilateral knee disorder is granted.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

